DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1, 18, and 20, the limitation “receiving images of a same site captured at a same time by a camera, the images captured at the same time comprising a visible color component image and a non-visible image associated with excitation illumination having a wavelength outside a visible spectrum” is not mentioned in the specification and is considered new matter.  Notably, the specification fails to mention that the images obtained via excitation illumination are “non-visible images”.  The term “non-visible” is only found in the original claims.
Applicant attempts to define the terms at [0041]-[0043] of the published specification.  Applicant refers to images captured using visible white light as the visible images.  And images captured as the result of fluorescence being referred to as fluorescence images.  Notably, the term “non-visible” is not defined in this section.  
The term non-visible generally refers to wavelengths outside of the visible wavelength range, such as an ultraviolet (UV) wavelength or an infrared (IR) wavelength.  The term “non-visible” does not typically correlate to “fluorescence”, as fluorescence may be either visible or non-visible.
The term non-visible has been interpreted as for example UV or IR wavelengths, and this is why the Fulghum reference was added to address the limitation of claim 6, which referred to the “non-visible image”, as Fulghum teaches that fluorescence endoscope imaging can also be combined with “non-visible” imaging.
Further, it would have been inappropriate to interpret the “non-visible” language used in applicant’s claims as referring to “fluorescence” images as applicant appears to be alleging.  As defined in applicant’s own disclosure, “non-visible” does not correlate to “fluorescence”.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7-15, 17-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii (US 2009/0289200) in view of Fulghum (US 2002/0161282; hereinafter Fulghum).
Ishii shows a method and system comprising: receiving images of a site captured at a same time by a camera ([0156]); generating, based one or more of the images, a monochromatic image (pseudo-black-and-white image; [0166], [0197], [0304]); generating, based on one or more of the images, an alternate image representative of an alternate imaging characteristic of the site (fluorescent image; [0166]); and displaying the displaying the monochromatic image combined with the alternate image, the alternate image being highlighted relative to the monochromatic image (fluorescent image superimposed monochromatic; [0166], [0197], [0304]).
Ishii also shows wherein the receiving of the images comprises receiving one or more visible color component images captured by the camera ([0164]); wherein the generating of the monochromatic image comprises using only one of the one or more visible color component images as the monochromatic image (fluorescent image superimposed on pseudo-color ordinary image signal, where the pseudo-color ordinary image will be a monochromatic image to highlight comparison with the fluorescent image; [0194]-[0197]); the one or more visible color component images comprises a first visible color component image and a second visible color component image ([0164]); and the generating of the monochromatic image comprises combining the first and second visible color component images ([0164]); wherein the combining of the first and second visible color component images causes the monochromatic image to be an average of the first and second visible color component images (the combination of the signals is considered an average; [0164]; wherein the alternate image comprises a fluorescence image ([0166]).
Ishii fails to show wherein the receiving of the images further comprises receiving a non-visible image having wavelengths outside a visible spectrum and captured by the camera.  Ishii also fails to show wherein the generating of the monochromatic image comprises using the single visible color component image as the monochromatic image.
Fulghum discloses an autofluorescence imaging system for endoscopy.  Fulghum teaches wherein the receiving of the images further comprises receiving a non-visible image having wavelengths outside a visible spectrum and captured by the camera (infrared/IR or ultraviolet/UV, [0011], [0031], [0050]); wherein the generating of the alternate image comprises adding the non-visible image to one of the one or more visible color component images ([0034]); wherein the displaying of the monochromatic image combined with the alternate image comprises: sending the monochromatic image to a first visible color component output; sending the alternate image to a second visible color component output; and displaying the first and second visible color component outputs on a display (false color fluorescence overlaid onto grayscale visible image; [0034]); wherein the displaying of the monochromatic image combined with the alternate image further comprises: sending the monochromatic image to a third visible color component output; and displaying the third visible color component outputs on the display together with the first and second visible color component outputs (false color fluorescence overlaid onto grayscale visible image; [0034]); wherein the second visible color component output corresponds to a green color (red, green, blue [0062]); the receiving of the one or more visible color component images comprises receiving, on a first color component input, the first visible color component, and receiving, on a second color component input, the second visible color component; and the receiving of the non-visible image comprises receiving the non-visible image on a third color component input (autofluorescence imaging mode replaces blue light with UV; [0033]); further comprising directing an illuminator to simultaneously illuminate the site with: less than all visible color illumination components that make up visible white light, and a non-visible illumination component having wavelengths outside a visible spectrum ([0029], [0031]); wherein the images are captured by the camera while the illumination is illuminating the site ([0029], [0031]); wherein the receiving of the images comprises receiving a single visible color component image captured by the camera, a first non-visible image having wavelengths outside a visible spectrum and captured by the camera, and a second non-visible image having wavelengths outside the visible spectrum and captured by the camera (continuously updating image refers to collecting a plurality of images; [0034]); wherein the generating of the monochromatic image comprises using the single visible color component image as the monochromatic image ([0032], [0039], [0063]); wherein the generating of the alternate image comprises: adding the first non-visible image to the single visible color component image to generate a first alternate image; and adding the second non-visible image to the single visible color component image to generate a second alternate image (continuously updating image refers to collecting a plurality of images; [0034]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Ishii to utilize light outside a visible spectrum as taught by Fulghum, as using light of additional wavelengths will allow for additional diagnostic information regarding the tissue to be collected.  Furthermore, it would have been obvious to have modified Ishii to generate the monochromatic image using a single visible color component image as the monochromatic image as taught by Fulghum, as Fulghum illustrates that it is known to process the data using the typical R,G,B video channels of the endoscope, and one of ordinary skill in the art would recognize that any of the acquired data may be assigned to any of the available video channels, depending on preference and the availability of the channels.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii (US 2009/0289200) in view of Fulghum (US 2002/0161282; hereinafter Fulghum) as applied to claim 15 above, and further in view of Haisch et al. (US 2004/0109231; hereinafter Haisch).
Ishii fails to show a stereoscopic display.
Haisch discloses a fluorescence microscopy system.  Haisch teaches a stereoscopic display for displaying fluorescence type images ([0064], [0067], [0071]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Ishii and Fulghum to utilize a stereoscopic display as taught by Haisch, as the stereoscopic display will provide for an easier to interpret view for the physician. 

Response to Arguments
Applicant's arguments filed 10/28/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments, the examiner first notes the 112a rejection.  There appears to be an issue with the definition of the term “non-visible” in the way that applicant uses the term in applicant’s currents arguments are referring to fluorescence, and as defined in applicant’s disclosure as referring to wavelengths outside of the visible range (for example ultraviolet or infrared wavelengths). 
The term non-visible has been interpreted as for example UV or IR wavelengths, and this is why the Fulghum reference was added to address the limitation of claim 6, which referred to the “non-visible image”, as Fulghum teaches that fluorescence endoscope imaging can also be combined with “non-visible” imaging.
Further, it would have been inappropriate to interpret the “non-visible” language used in applicant’s claims as referring to “fluorescence” images as applicant appears to be alleging.  As defined in applicant’s own disclosure, “non-visible” does not correlate to “fluorescence”.
In response to applicant’s arguments that the combination of the prior art references Ishii and Fulghum fail to show “based on the visible color component image and the non-visible image captured at the same time by the camera” and “displaying the monochromatic image combined with the alternate image”, examiner respectfully disagrees.
As outlined in the rejection above, Ishii shows the combination of a visible image and a non-visible image using a fluorescent endoscope that can acquire both standard visible images, as well as “fluorescent” type images and provide them in a superimposed display (Ishii [0156]).  However as Ishii does not explicitly refer to “non-visible” images, the Fulghum reference is provided to teach that the variety of different imaging types for different wavelength ranges in known in the field of endoscopic imaging.  Fulghum illustrates that visible, infrared, and fluorescence images can all be acquired (Fulghum [0011]).  Thus, one of ordinary skill in the art starting with the invention of Ishii which teaches superimposing standard visible endoscopic imaging with images of a different wavelength range, would be motivated to use another “different” wavelength range, such as by using infrared or other types of non-visible imaging as taught by Fulghum, in order to obtain a more complete diagnostic picture of the patient.  The use of additional wavelengths provides additional diagnostic utility to the operator, and can help better visualize unwanted features in the images.  The use of visible, non-visible, and fluorescent images, and the synergistic benefits of displaying the different images types in relation to one another is recognized by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793